Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20      PageID.778    Page 1 of 21




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 16-cr-20193
                                                   Hon. Matthew F. Leitman
v.

KEVIN MASSINGILLE,

          Defendant.
________________________________________________________________/

               ORDER GRANTING DEFENDANT’S MOTION
              FOR COMPASSIONATE RELEASE (ECF No. 28)

      Defendant Kevin Massingille is a federal prisoner incarcerated at FCI

Morgantown. Massingille is 65 years old, and he suffers from several serious

medical conditions, including diabetes and high blood pressure – both of which the

Bureau of Prisons (the “BOP”) regards as “uncontrolled.”         On July 1, 2020,

Massingille moved for compassionate release under 18 U.S.C. § 3582(c)(1)(A). (See

Mot. for Compassionate Release, ECF No. 28.) For the reasons explained below,

Massingille’s motion is GRANTED.

                                         I

                                         A

      On February 9, 2016, Massingille was charged in a criminal complaint with

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), and



                                         1
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20       PageID.779    Page 2 of 21




possessing heroin with intent to distribute, in violation 18 U.S.C. § 841(a). (See

Crim. Compl., ECF No. 1.) A federal magistrate judge issued an arrest warrant for

Massingille on the same day. (See Arrest Warrant, ECF No. 2.)

      Massingille appeared in federal court for an initial appearance on February

22, 2016. (See Initial Appearance, ECF No. 3.) He was released on an unsecured

bond that day. (See Order Setting Conditions of Release, ECF No. 4; Bond, ECF No.

5.) A federal grand jury later indicted Massingille on the felon in possession and

intent to distribute charges on March 17, 2016. (See Indictment, ECF No. 9.)

Massingille remained on bond for over a year, and during that time he fully complied

with all of his conditions of release. (See Mot. for Compassionate Release, ECF No.

28, PageID.132.)

      On August 23, 2016, pursuant to a Rule 11 Plea Agreement, Massingille

pleaded guilty to one count: being a felon in possession of a firearm in violation of

18 U.S.C. § 922(g). (See Rule 11 Plea Agreement, ECF No. 17, PageID.53.) The

Government and Massingille agreed that his Sentencing Guidelines range was 84 to

105 months imprisonment. (See id., PageID.55.) The U.S. Probation Department

later calculated Massingille’s sentence range as 70 to 87 months imprisonment, and

the Government recommended that Massingille be sentenced to 78 months

imprisonment. (See Gov’t Sentencing Memorandum, ECF No. 18, PageID.75.)




                                         2
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20      PageID.780   Page 3 of 21




      On February 2, 2017, this Court sentenced Massingille to 70 months

imprisonment – the low end of the Probation Department’s calculated sentence

range. (See Judgment, ECF No. 20, PageID.93–94.) The Court also sentenced

Massingille to 2 years of supervised release after his release from imprisonment.

(See id., PageID.95.)

      Massingille self-reported to FCI Morgantown to begin serving his sentence

on April 22, 2017. (See Stip. Order Extending Surrender Date, ECF No. 21; Prisoner

Data, ECF No. 28-14, PageID.258.) Massingille’s projected release date is April 11,

2022. (See Prisoner Data, ECF No. 28-14, PageID.257.) He has now served

approximately 40 months, or 57%, of his 70-month sentence.

                                        B

      Massingille – who is an Army veteran, husband, father of two, and grandfather

of four – has worked to improve himself while in custody. He has earned his GED

while in prison. (See Transcript, ECF No. 28-7, PageID.152.) He has been involved

in the Veteran’s Re-entry Program and the Stage Forward Group at FCI

Morgantown, and he has taken at least 187 hours of classes. (See id.) He has also

“spent the majority of his time incarcerated working on the Compound Labor Pool,

providing general cleaning as needed.” (BOP Progress Report, ECF No. 28-8,

PageID.153.) Massingille has also maintained a clean disciplinary record while

incarcerated. (See Disciplinary Record, ECF No. 28-12, PageID.255.)



                                        3
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20       PageID.781   Page 4 of 21




      In addition, Massingille has been categorized as having a “low” or

“minimum” risk of recidivism under the BOP’s PATTERN scoring system.1 (Pattern

Score, ECF No. 28-9, PageID.157.)      Massingille has been referred to the BOP’s

Elderly Offender Pilot Program, which would allow him to be released on March

12, 2021. (See Supervision Release Plan, ECF No. 28-13, PageID.256.)

                                         C

      Massingille has a number of health conditions that put him at risk of severe

consequences, including death, if he contracts COVID-19.

      First, Massingille has Type II diabetes with diabetic neuropathy. (See Medical

Records, ECF No. 33, PageID.577.)        Prison medical officials have described

Massingille’s diabetes as “uncontrolled.” (Id., PageID.498.)       His April 2020

hemoglobin A1C reading – a measure of his blood sugar levels – was 8.3%. (See id.,

PageID.695.) Since he has been incarcerated, his A1C reading has been as high as

9.9% (See id., PageID.524.) These readings are substantially higher than the target

A1C level of 7% or less for most diabetic adults. See A1C Test, Mayo Clinic,

https://www.mayoclinic.org/tests-procedures/a1c-test/about/pac-20384643        (last

visited Aug. 7, 2020). Massingille’s diabetes is so severe that he has suffered from


1
  The PATTERN scoring system was developed by the BOP to measure a prisoner’s
risk of recidivism. See Department of Justice Announces Enhancements to the Risk
Assessment System and Updates on First Step Act Implementation, Dep’t of Justice
(Jan. 15, 2020), https://www.justice.gov/opa/pr/department-justice-announces-
enhancements-risk-assessment-system-and-updates-first-step-act.

                                         4
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20         PageID.782    Page 5 of 21




diabetic neuropathy, a type of nerve damage occurs in individuals with diabetes. (See

Medical Records, ECF No. 33, PageID.646; see also Diabetic Neuropathy, Mayo

Clinic,       https://www.mayoclinic.org/diseases-conditions/diabetic-neuropathy/

symptoms-causes/syc-20371580#:~:text=Diabetic%20neuropathy%20is%

20a%20type,in%20your%20legs%20and%20feet. (last visited Aug. 7, 2020).)

      Massingille’s diabetes increases his risk of a severe outcome from COVID-

19. According to the CDC, “[h]aving type 2 diabetes increases [a person’s] risk of

severe illness from COVID-19.” Coronavirus Disease 2019 (COVID-19): People

With Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html?CDC_AA_

refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-

extra-precautions%2Fgroups-at-higher-risk.html#diabetes (last visited Aug. 7,

2020). The COVID-19 pandemic has also reduced Massingille’s ability to provide

adequate self-care for his diabetes while incarcerated. Because FCI Morgantown

implemented a 24-hour lockdown during the COVID-19 pandemic, Massingille has

had “limited access to nutritious food” that can reduce his blood sugar level. (Mot.

for Compassionate Release, ECF No. 28, PageID.116.)            Massingille says that

prisoners at FCI Morgantown “receive only one proper meal at lunch time. At

breakfast and dinner time, they receive snack packs, which include items severe

diabetics should not eat, like cookies, chips, fruit bars, and frosted flakes. To avoid



                                          5
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20        PageID.783    Page 6 of 21




a spike in his A1C level, Mr. Massingille has opted to forego eating breakfast most

days.” (Id.)

         Second, Massingille suffers from hypertension. Hypertension is categorized

as a systolic (top number) blood pressure reading above 130 or a diastolic (bottom

number) reading above 80. See Blood Pressure Chart, Mayo Clinic,

https://www.mayoclinic.org/diseases-conditions/high-blood-pressure/in-depth/

blood-pressure/art-20050982 (last visited Aug. 7, 2020).        On June 10, 2020,

Massingille had a blood pressure reading of 171/78. (See Medical Records, ECF No.

33, PageID.667.) His previous reading was 179/79 on May 22, 2020. (See id.)

Prison     medical   officials   have   described   Massingille’s   hypertension   as

“uncontrolled.” (Id., PageID.498.)

         Massingille’s hypertension also renders him more susceptible to a severe

outcome from COVID-19. According to Dr. Nancy Anoruo, “new research shows

that people with high blood pressure may be more likely to be hospitalized and

become severely ill with the virus that causes COVID-19.” Dr. Nancy M. Anoruo,

Having High Blood Pressure May Make Coronavirus More Dangerous. Here’s

What You Need to Know, ABC (June 1, 2020), https://abcnews.go.com/US/high-

blood-pressure-make-coronavirus-dangerous/story?id=70991996.             The    CDC

similarly states that hypertension may increase a person’s risk of severe illness from

COVID-19. See Coronavirus Disease 2019 (COVID-19): People With Certain



                                           6
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20      PageID.784    Page 7 of 21




Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html?CDC_AA_refVal=

https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-

precautions%2Fgroups-at-higher-risk.html#diabetes (last visited Aug. 7, 2020).

And Massingille directs the Court to studies indicating that “high blood pressure is

the most common comorbidity for persons admitted to the hospital in the U.S. for

COVID-19 treatment.” (Mot. for Compassionate Release, ECF No. 28,

PageID.118.) Notably, the Secretary of the Department of Health and Human

Services has also described the connection between hypertension, diabetes, and

severe outcomes from COVID-19. See Kristen Holmes & Kevin Bohn, Azar Lays

Part of Blame for COVID-19 Death Toll on State of Americans’ Health, CNN (May

17,     2020),      https://www.cnn.com/2020/05/17/politics/us-health-conditions-

coronavirus-alex-azar-cnntv/index.html (quoting Health and Human Services

Secretary Alex Azar) (“[I]f we have hypertension, if we have diabetes, we present

with greater risk of severe complications from corona – from this coronavirus.”).

      Third, Massingille qualifies as obese. An individual with a body mass index

(“BMI”) of 30 or higher is categorized as obese. See About Adult BMI, CDC,

https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/index.html           (last

visited Aug. 7, 2020). On May 22, 2020, Massingille’s BMI was calculated at 34.4,

which places him in the “obese” category.” (See Medical Records, ECF No. 33,



                                         7
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20          PageID.785     Page 8 of 21




PageID.647.) According to Dr. Kyle Stephens, a weight-loss surgeon at Houston

Methodist Hospital, “Having a BMI of 30 or higher increases a person’s risk of

developing a severe case of COVID-19 by 27%.” Katie McCallum, Obesity &

COVID-19: Can Your Weight Alone Put You At Higher Risk?, Houston Methodist

(July 1, 2020), https://www.houstonmethodist.org/blog/articles/2020/jun/obesity-

and-covid-19-can-your-weight-alone-put-you-at-higher-risk/. The CDC has also

noted that “[h]aving obesity, defined as a body mass index (BMI) of 30 or above,

increases your risk of severe illness from COVID-19.” See Coronavirus Disease

2019    (COVID-19):      People     With    Certain     Medical    Conditions,    CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%

2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-

risk.html#diabetes (last visited Aug. 7, 2020).

       Finally, Massingille is currently 65 years old. (See Mot. for Compassionate

Release, ECF No. 28, PageID.109.) According to the CDC, “[a]s you get older, your

risk for severe illness from COVID-19 increases,” and “people in their 60s or 70s

are, in general, at higher risk for severe illness than people in their 50s.” Coronavirus

Disease         2019          (COVID-19):             Older        Adults,        CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

adults.html (last visited Aug. 7, 2020). Massingille has also submitted a declaration



                                           8
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20       PageID.786   Page 9 of 21




from Dr. Chris Beyrer, Professor of Epidemiology at Johns Hopkins University,

stating that aging prisoners such as Massingille “may be vulnerable to more severe

illnesses after infection.” (Dr. Beyrer Aff. ¶ 16, ECF No. 28-5, PageID.142.)

                                         D

      As noted above, Massingille is currently in custody at FCI Morgantown. As

of August 7, 2020, at least one staff member at the prison has tested positive for

COVID-19. See COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last

visited Aug. 7, 2020). Moreover, Monongalia County, where FCI Morgantown is

located, has been hit hard by the COVID-19 pandemic and has more confirmed cases

than many other West Virginia counties. More specifically, the county had 918 cases

of COVID-19 as of August 7, 2020, and the county continues to report new cases

each day. See COVID-19: Monongalia County Daily Updates, Monongalia Cnty.

Health Dep’t, https://www.monchd.org/covid-19.html (last visited Aug. 7, 2020);

COVID-19: Monongalia County Weekly Statistics, Monongalia Cnty. Health Dep’t,

https://www.monchd.org/mon-co-covid-19-stats.html (last visited Aug. 7, 2020).

The situation in Monongalia County has been so troubling that a health official in

Marion County, which neighbors Monongalia County, “strongly” recommended that

its residents avoid traveling to Monongalia County. See Scott Gillespie, As COVID-

19 Cases Skyrocket, Health Official Recommends Avoiding Monongalia County

(July 17, 2020), https://www.timeswv.com/covid-19/as-covid-19-cases-skyrocket-



                                         9
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20      PageID.787    Page 10 of 21




 health-official-recommends-avoiding-monongalia-county/article_86725064-c7ad-

 11ea-8d43-afc6599e7141.html. Despite the rising number of COVID-19 cases in

 the county, only 45 of FCI Morgantown’s 488 prisoners have been tested for the

 virus.       See     COVID-19       Inmate       Test      Information,      BOP,

 https://www.bop.gov/coronavirus/ (last visited Aug. 7, 2020); FCI Morgantown,

 BOP, https://www.bop.gov/locations/institutions/mrg/ (last visited Aug. 7, 2020).

                                         E

          Massingille petitioned the warden of FCI Morgantown for compassionate

 release on May 25, 2020. (See Request for Compassionate Release, ECF No. 28-2,

 PageID.137.) His request was denied on June 8, 2020. (See Denial Letter, ECF No.

 28-4, PageID.139.)

                                         F

          Massingille now moves for compassionate release. (See Mot. for

 Compassionate Release, ECF No. 28.) He argues that his increased susceptibility to

 a severe outcome from COVID-19, in combination with his inability to provide

 adequate self-care by social distancing or practicing CDC-recommended hygiene

 practices while incarcerated at FCI Morgantown, is an extraordinary and compelling

 reason that warrants his release. (See id., PageID.113–127.) The Government

 opposes Massingille’s motion. (See Resp., ECF No. 34.)




                                         10
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20       PageID.788    Page 11 of 21




       In Massingille’s motion, he highlights that he has a support system and a plan

 in place for re-entering the community upon his release. His wife, children, and

 grandchildren live in Detroit, and he maintains regular contact with them. (See Mot.

 for Compassionate Release, ECF No. 28, PageID.127; see also Letters of Support,

 ECF No. 28-6, PageID.144–151.) Upon release, he plans to live with his wife and

 to seek support from his family members. Massingille also has specialized skills in

 masonry, and he hopes “to return to a masonry business he ran with his son.” (Mot.

 for Compassionate Release, ECF No. 28, PageID.127–128.) Moreover, upon his

 release, Massingille plans to reestablish contact with Veteran Affairs to seek

 assistance to receive his pension and health care. (See id., PageID.128.) And

 Massingille will also be eligible to receive Social Security benefits after he is

 released. (See id.)

       The Court held an on-the-record video hearing on Massingille’s motion on

 July 17, 2020. On July 29, 2020, Massingille’s counsel filed a supplemental brief to

 his motion, informing the Court that a staff member at FCI Morgantown had tested

 positive for COVID-19. (See Supp. Br., ECF No. 38, PageID.772.)

                                          II

       Section 3582(c)(1)(A) describes when a court may grant a prisoner

 compassionate release:




                                         11
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20        PageID.789       Page 12 of 21




             [T]he court . . . may reduce the term of imprisonment (and
             may impose a term of probation or supervised release with
             or without conditions that does not exceed the unserved
             portion of the original term of imprisonment), after
             considering the factors set forth in section 3553(a) to the
             extent that they are applicable, if it finds that
             . . . extraordinary and compelling reasons warrant such a
             reduction . . . and that such a reduction is consistent with
             applicable policy statements issued by the Sentencing
             Commission.

 § 3582(c)(1)(A).

       The “applicable policy statements” mentioned in the statute are found in

 U.S.S.G. § 1B1.13. The comment to that section identifies the reasons for release

 that may rise to the level of “extraordinary and compelling”:

             Extraordinary and Compelling Reasons.— Provided the
             defendant meets the requirements of subdivision (2),
             extraordinary and compelling reasons exist under any of
             the circumstances set forth below:

                    (A)     Medical Condition of the Defendant.—

                          (i)      The defendant is suffering from a
                                   terminal illness (i.e., a serious and
                                   advanced illness with an end of life
                                   trajectory). A specific prognosis of
                                   life expectancy (i.e., a probability of
                                   death within a specific time period) is
                                   not required. Examples include
                                   metastatic     solid-tumor     cancer,
                                   amyotrophic lateral sclerosis (ALS),
                                   end-stage organ disease, and
                                   advanced dementia.




                                          12
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20      PageID.790       Page 13 of 21




                        (ii)    The defendant is—

                               (I)      suffering from a serious
                                        physical     or  medical
                                        condition,

                               (II)     suffering from a serious
                                        functional   or cognitive
                                        impairment, or

                               (III)    experiencing deteriorating
                                        physical or mental health
                                        because of the aging process,

                               that substantially diminishes the ability
                               of the defendant to provide self-care
                               within the environment of a
                               correctional facility and from which he
                               or she is not expected to recover.

                  (B)     Age of the Defendant.—The defendant (i) is
                          at least 65 years old; (ii) is experiencing a
                          serious deterioration in physical or mental
                          health because of the aging process; and
                          (iii) has served at least 10 years or 75
                          percent of his or her term of imprisonment,
                          whichever is less.

                  (C)     Family Circumstances.

                        (i)     The death or incapacitation of the
                                caregiver of the defendant’s minor
                                child or minor children.

                        (ii)    The incapacitation of the defendant’s
                                spouse or registered partner when the
                                defendant would be the only available
                                caregiver for the spouse or registered
                                partner.



                                       13
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20       PageID.791    Page 14 of 21




                   (D)      Other Reasons.—As determined by the
                            Director of the Bureau of Prisons, there
                            exists in the defendant’s case an
                            extraordinary and compelling reason other
                            than, or in combination with, the reasons
                            described in subdivisions (A) through (C).

       One district court has offered the following helpful explanation concerning

 how to apply the compassionate release statute in conjunction with the Sentencing

 Commission’s guidance:

            [P]ursuant to the statutory directive in 18 U.S.C.
            § 3582(c)(1)(A) and in conjunction with the Sentencing
            Commission guidance provided in U.S.S.G. § 1B1.13, the
            Court must consider three issues in evaluating [a federal
            prisoner’s] Compassionate Release application: (i) whether
            extraordinary and compelling reasons warrant a sentence
            reduction consistent with the Sentencing Commission’s
            policy statement, (ii) whether [the prisoner] is “a danger to
            the safety of any other person or to the community,” and (iii)
            whether the section 3553(a) factors “to the extent they are
            applicable,” weigh in favor of a sentence reduction. United
            States v. Bellamy, 2019 WL 3340699, at *2 (D. Minn. July
            25, 2019); [United States v.] York, 2019 3241166, at *5 [E.D.
            Tenn. July 18, 2019]; United States v. Beck, 2019 WL
            2716505, at *7 (D.N.C. June 28, 2019); United States v.
            Johns, 2019 WL 2646663, at *3-4 (D. Ariz. June 27,
            2019); [United States v.] McGraw, 2019 WL 2059488, at *3
            [S.D. Ind. May 9, 2019].

 United States v. Wong Chi Fai, No. 93-cr-1340, 2019 WL 3428504, at *2 (E.D.N.Y.

 July 30, 2019).




                                         14
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20        PageID.792    Page 15 of 21




                                           III

                                           A

          The Court finds that the combination of (1) Massingille’s heightened

 susceptibility to a severe outcome from COVID-19, (2) Massingille’s inability to

 practice self-care and to follow CDC guidelines while in custody, and (3) the

 outbreak of COVID-19 in the community surrounding FCI Morgantown, amount to

 extraordinary and compelling reasons that support Massingille’s compassionate

 release.

          First, Massingille’s heightened risk of severe complications (or death) from

 COVID-19 supports a finding of extraordinary and compelling circumstances. As

 described above, the combination of Massingille’s diabetes, hypertension, obesity,

 and age places him at increased risk of a severe outcome (including death) from the

 virus.     Indeed, this Court and several other district courts have found that

 Massingille’s serious medical conditions amount to extraordinary and compelling

 circumstances during the COVID-19 pandemic. See, e.g., United States v. Rountree,

 --- F. Supp. 3d ---, 2020 WL 2610923, at *7 (N.D.N.Y. May 18, 2020) (“Rountree’s

 diabetes and hypertension place him at high risk for developing a severe case of

 COVID-19, and therefore support his request for compassionate release.”); United

 States v. Reddy, No. 13-CR-20358, 2020 WL 2320093, at *7 (E.D. Mich. May 11,

 2020) (“And the combination of Reddy’s other conditions – including Type II



                                           15
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20         PageID.793    Page 16 of 21




 diabetes and hypertension – substantially increases her risk of dire medical

 consequences and/or death if she contracts COVID-19.”); United States v.

 Zukerman, --- F. Supp. 3d ---, 2020 WL 1659880, at *5 (S.D.N.Y. Apr. 3, 2020)

 (“Zukerman’s age, combined with his diabetes, hypertension, and obesity, satisfy

 [the extraordinary and compelling circumstances] requirement.”).            Moreover,

 Massingille’s inability to provide adequate self-care – both for his blood sugar levels

 while FCI Morgantown remains on lockdown and to practice social distancing and

 CDC-recommended hygiene practices while incarcerated – further weigh in favor of

 release. See United States v. Colvin, --- F. Supp. 3d ---, 2020 WL 1613943, at *4 (D.

 Conn. Apr. 2, 2020) (“Defendant is unable to provide self-care within the

 environment of FDC Philadelphia in light of the ongoing and growing COVID-19

 pandemic because she is unable to practice effective social distancing and hygiene

 to minimize her risk of exposure . . . .” (quotation marks omitted)).

       Second, although there has not yet been a recorded positive case of COVID-

 19 among FCI Morgantown’s prisoners, there appears to be a meangingful risk that

 – despite the BOP’s best efforts – the virus will enter the prison, and that further

 supports a finding of extraordinary and compelling circumstances. Indeed, the

 number of cases in Monongalia County is on the rise, and FCI Morgantown has

 recently had at least one staff member test positive. Given that the staff of FCI

 Morgantown must necessarily circulate in a community that has been hit hard by the



                                           16
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20           PageID.794    Page 17 of 21




 virus, there is an appreciable risk that additional staff will become infected and will

 transmit the virus to the prisoners.

       In sum, Massingille’s increased susceptibility to COVID-19, his inability to

 provide adequate self-care, and the risk that the virus might spread to FCI

 Morgantown from the surrounding community – taken together – amount to

 extraordinary    and   compelling      circumstances   that    support     Massingille’s

 compassionate release.

                                            B

       For the reasons explained below (in the context of the Court’s discussion of

 the Section 3553(a) factors), the Court concludes that releasing Massingille would

 not pose a danger to the safety of the community or any of its members.

                                            C

       The Court finds that releasing Massingille would be consistent with the factors

 listed in 18 U.S.C. § 3553(a).

       The nature and circumstances of Massingille’s offense are undoubtedly

 serious. See § 3553(a)(1).       Thus, this one factor may weigh against granting

 compassionate release. But the remaining Section 3553(a) factors weigh in favor of

 compassionate release.

       Massingille’s personal history and characteristics support release. One of

 Massingille’s most relevant personal characteristics is his vulnerability to COVID-



                                           17
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20        PageID.795      Page 18 of 21




 19 due to his medical conditions, and that vulnerability strongly supports release

 now. And Massingille’s efforts to improve himself and be a contributing member

 to his environment – including taking courses and holding a steady job while

 incarcerated – also demonstrate positive developments in Massingille’s character.

 The Court is mindful that Massingille’s criminal history includes several drug-

 related offenses, and that history weighs against release. But the Court concludes

 that Massingille’s more recent history during his incarceration and his other personal

 characteristics outweigh the negative influence of his criminal history.

       Likewise, the goal of imposing sufficient punishment would be satisfied by

 releasing Massingille. See § 3553(a)(2)(A). Massingille has served over 57% of his

 sentence. He has already suffered meaningful and substantial punishment for his

 crimes. Moreover, the BOP itself, by referring him to its Elderly Offender Pilot

 Program and a chance at an early release, has indicated that it believes Massingille

 has nearly served a sufficient punishment for his offense. Further, Massingille will

 suffer additional restrictions on his liberty through the home confinement condition

 that the Court will impose. Massingille’s time served plus the continued restrictions

 on his freedom of movement from the home confinement condition imposed by the

 Court, together, satisfy the goal of imposing sufficient punishment.

       In addition, releasing Massingille is consistent with the goal of deterrence.

 Massingille has served a not insubstantial sentence in prison, and that lengthy period



                                          18
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20         PageID.796    Page 19 of 21




 of custody is also long enough to achieve both general and specific deterrence.

 Moreover, the Court is impressed by Massingille’s re-entry plan and by the

 economic support that is available to him upon release (including pension funds).

 The family and financial support that will be available to Massingille upon release

 substantially diminish the risk of him re-offending and render additional time in

 custody unnecessary to achieve specific deterrence.

       Next, releasing Massingille to home confinement will not subject the public

 to a serious risk of harm. See § 3553(a)(2)(C). Indeed, Massingille’s PATTERN

 score alert indicates that the BOP itself has concluded that he is at a low risk of

 recidivating.   Massingille’s exemplary conduct while out on bond and clean

 disciplinary record while incarcerated further suggest that it is unlikely that he will

 reoffend.

       Furthermore, the most effective way to deliver medical care to Massingille is

 outside of FCI Morgantown where he can receive needed monitoring and treatment

 of his diabetes, hypertension, and obesity without facing an immediate threat of

 COVID-19. See § 3553(a)(2)(D). In particular, given FCI Morgantown’s inability

 to provide Massingille with proper meals for his blood sugar levels while on

 lockdown, Massingille should be able to better address his nutrition needs outside of

 custody.




                                           19
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20        PageID.797    Page 20 of 21




       Finally, Massingille’s release will not produce an unwarranted sentencing

 disparity because it accounts for his unique medical circumstances. See § 3553(a)(6).

                                          IV

       Accordingly, for the reasons explained above, IT IS HEREBY ORDERED

 that Massingille’s Motion for Compassionate Release (ECF No. 28) is GRANTED.

       The custodial portion of Massingille’s sentence is reduced to time served. He

 shall immediately be released from custody. Upon his release, Massingille shall

 travel directly by automobile from FCI Morgantown to the home that he owns with

 his wife. Massingille and all others with him in the automobile shall wear face masks

 during the drive. After Massingille arrives at his home, he shall remain inside the

 house for fourteen days. And for the same 14-day period, he shall quarantine within

 the house – meaning he shall remain in a room that is separate and apart from all

 other residents of the house to the extent possible. And when, during the 14-day

 quarantine period, it is unavoidable for him to be in a separate room, he shall wear a

 face mask.

       Also, upon Massingille’s release from custody, Massingille shall begin

 serving the 2 years of supervised release that the Court imposed in Massingille’s

 Judgment. (See Judgment, ECF No. 20, PageID.95.) The Court adds as a condition

 of that supervised release that Massingille shall be subject to home confinement at

 his residence for six months and, during that period of home confinement, shall not



                                          20
Case 2:16-cr-20193-MFL-MKM ECF No. 39 filed 08/07/20         PageID.798    Page 21 of 21




 leave that residence other than for employment, job training, religious services,

 medical and/or mental health appointments, treatment programs, appointments with

 counsel, and/or other activities approved in advance by his supervising probation

 officer. (He may not leave the residence at all during the 14-day quarantine period.)

       The Court will not order Massingille to wear a GPS tether at this time due to

 the COVID-19 pandemic (and the Court’s reluctance to subject the Court’s

 probation officers to any risks associated with applying Massingille’s tether), but the

 Court will hold a telephonic status conference with counsel in sixty days to discuss

 whether to require Massingille to wear a tether at that time. In all other respects,

 Massingille’s original sentence remains unchanged.

        IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

 Dated: August 7, 2020


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on August 7, 2020, by electronic means and/or
 ordinary mail.

                                                s/Holly A. Monda
                                                Case Manager
                                                (810) 341-9761




                                           21
